Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Arno on 1/12/2022.

The application has been amended as follows: 
Claim 10. (Currently Amended) The system of Claim 1, wherein said system of equations is solved by a non-linear numerical solving method
Claim 11. (Currently Amended) The system of Claim 1, wherein said system of equations is a linearized system of equations solved by a method for solving linear equations
Claim 16. (Currently Amended) The computer program of Claim 12, wherein;

said system of equations is a linearized system of equations and said numerical solving method comprises a method for solving linear equations

Specification
On p. 20 line 31, delete “30”.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is a PPH (patent prosecution highway) case in which instant claims 1-16 corresponds to patentable claims in corresponding PCT application (see Petition to make special under Patent Prosecution Highway filed 9/30/2021) in which the search report for PCT/EP2020/059790 mailed 6/25/2021 discusses reasons why the claims are inventive over the prior art.
Pertinent prior art is now made of record.
Svanberg (US 20110034971 A1) teaches optical members placed in tissue and measuring and controlling the light attenuation and subsequent light dosage (Abstract; Fig. 1) with mathematical modeling (Fig. 6) and assumption of homogenous medium ([0166]; [0173]).

Mizushima (US 20050106744 A1) teaches optical analysis of a heterogeneous (inhomogeneous) medium (Abstract; [0002]; [0014]) which includes biological tissues ([0004]) in which a series of equations are used ([0011]-[0012]; [0019]-[0031]; [0068]) for chemical analysis of inhomogeneous medium ([0008]-[0009]; [0031]).
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, wherein said control unit is further configured for determining said light attenuation values; determining light-attenuating inhomogeneities at said optical member and/or losses in said optical measuring system using said light attenuation values, wherein said light attenuation values are determined using said data set of measured values to define a system of equations using a mathematical model of light propagation in tissue; and solving said system of equations by using a numerical solving method.
For similar reasons, independent claim 12 is also allowed since it is related as a computer-implemented method.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792